Citation Nr: 1309339	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  07-24 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder other than PTSD. 

3.  Entitlement to service connection for a right foot disorder. 

4.  Entitlement to service connection for a left foot disorder.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In January 2012, the Veteran appeared before the undersigned Veterans Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  In February 2012, the Board found that new and material evidence had been received and reopened the claims for service connection for a left foot disorder and a disability manifested by dizziness to include Meniere's disease, and then remanded the case to the RO for further evidentiary development.  The case has been returned to the Board.  The Board finds that the requested development has been substantially accomplished.   As such, the Board concludes that further remand for the issues addressed in the decision portion of this document is not necessary.  Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008) (only substantial, and not strict, compliance with the terms of a Board remand is required).  

In a November 2012 rating decision, the RO granted service connection for peripheral vestibular disorder with hearing loss and tinnitus, and assigned a 30 percent rating effective July 28, 2008.  Hence, that issue is no longer before the Board.  In a January 2013 statement, the Veteran expressed disagreement with the rating assigned and a statement of the case has not yet been issued.  However, the Board observes that VACOLS, the Board's computerized case system, shows that the RO is aware that the Veteran filed a notice of disagreement and is in the process of addressing that appeal.  Hence, the Board concludes that it is not necessary to remand the matter pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for a left foot disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran does not have PTSD based on a verified stressor.  

2.  The most probative evidence shows that the Veteran's currently manifest depressive disorder did not have its onset in service and was initially diagnosed many years after discharge.  

3.  The Veteran was not treated for any right foot complaints or a right foot injury in service and his currently manifest metatarsalgia was clinically demonstrated many years after discharge from active duty.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).  

2.  A psychiatric disability, other than PTSD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2012).  


3.  A right foot disorder was not incurred in or aggravated by active service, and arthritis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duties to notify and assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In May 2005, November 2007, August 2008, February 2010, and March 2012 letters, issued prior and subsequent to the ratings on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence will be obtained by VA.  He was also advised of how disability ratings and effective dates are assigned.  The Board finds that any deficiency with respect to the timing of the notices provided is harmless because the claims were readjudicated post remand.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Consequently, the Board finds that the duty to notify provisions have been satisfactorily met, and neither the Veteran nor his representative has pointed out any deficiencies that require corrective action.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service records, private and VA treatment reports, Social Security records, lay statements, and the Veteran's statements and personal hearing testimony.  

A review of the relevant examination reports reflects that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The Board therefore concludes that the medical reports and opinions are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Consequently, the Board finds that VA's duty to assist has also been met in this case and further remand is not necessary.  See Stegall, supra.  
Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Evidence of continuity of symptomatology of a psychosis from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

Certain chronic disabilities, such as arthritis or psychosis, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2012).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

PTSD and a Psychiatric Disorder other than PTSD

The Veteran's service treatment records are absent complaints, findings or diagnoses of a psychiatric disability during service.  He was seen in October 1976 and related a history of mild depression that coincided with his desire to be alone.  No clinical diagnosis was rendered.  In his Report of Medical History in January 1977, the Veteran reported that he was in good health and denied depression or excessive worry, nervous trouble, or frequent trouble sleeping.  On the clinical examinations for separation from service in January 1977, the Veteran's psychiatric health was evaluated as normal.  Thus, the medical evidence does not establish that the Veteran developed an acquired psychiatric disability during his active military service.  

A February 2002 VA treatment note indicated that a depression screen was negative.  The Veteran denied treatment for depression.  

A November 2005 VA outpatient note indicated that a PTSD screen was negative.  He denied a frightening, horrible, or upsetting experience.  

In a November 2009 VA Mental Health Intake, the Veteran reported depressive ruminations about the tragedy he learned of in his military career.  The impression was depressive disorder, not otherwise specified.  

In a January 2010 VA Mental Health note, the Veteran was tearful when he talked about how he felt when he remembered the night of a helicopter accident.  The impression was dysthymic disorder.  

The Veteran had denied combat service.  Service records confirm that he was serving aboard the USS Inchon when a helicopter crashed from the deck of another ship in the vicinity.  He noted that he did not observe the crash but was subsequently confronted with the death of the personnel aboard.  Upon VA psychiatric examination in February 2010, the examiner concluded based on clinical evaluation and testing that the Veteran did not have PTSD.  The Axis I diagnosis was dysthymic disorder.  He noted that the Veteran gave a history of the symptoms since military service.   

In a May 2010 Mental Health note, the Veteran denied depressed mood or thoughts about his military experiences since his shoulder surgery and he put psychotherapy on hold.  

In a September 2010 letter, a VA psychologist noted that the Veteran had been diagnosed with a depressive disorder in November 2009.  She indicated that the February 2010 VA examination clinician believed that his depression was due to the military trauma he endured in service.  
The Board concludes that the evidence does not support a finding that the Veteran has PTSD or a depressive disorder that had its onset in service.  As detailed above, the most probative clinical evidence shows that the Veteran does not have PTSD.  Hence, in the absence of a current diagnosis of PTSD, there is no disability for which service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists).  

Additionally, although the Veteran was seen for mild depressive symptoms on one occasion in service, the Veteran denied depression or other psychiatric symptoms in his Report of Medical History prior to discharge, and clinical evaluation upon separation indicated that he was within normal limits psychiatrically.  There are virtually no clinical records documenting complaints of or treatment for depression until the late 2000's - more than 30 years after separation from service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced depressive symptoms during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a psychiatric disorder, including dysthymic disorder, or to attribute his complaints to a specific cause.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a psychiatric disability, including dysthymic disorder in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  Psychiatric diseases are complex disorders that requires specialized training and testing for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued depressive symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he did not seek professional help for his reported symptoms until the 2000s, more than 30 years after discharge from military service.  In fact, in a February 2002 VA treatment report, the Veteran denied depression and a depression screen was negative; and in a November 2005 VA treatment report, the Veteran denied any stressful military experiences and a PTSD screen was negative.  The Veteran filed his claim for benefits in 2007.  Subsequent treatment reports denote complaints of depression since service and the helicopter crash.  However, in a May 2010 note, the Veteran denied depressive thoughts about his military experiences.  Accordingly, based on the foregoing, which shows inconsistency, interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had depressive symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

The Board has considered the statements proffered a VA examiner in February 2010 and a VA psychologist in September 2010, but finds that they are lacking significant probative value because they are not supported by the clinical data contained in the record.  In sum, the statements were made based solely on the Veteran's reported history, and as detailed above, the history the Veteran provided is not consistent with the evidence contained in the record.  See LeShore v. Brown, 8 Vet. App. 406 (1995) (a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  Notably, the Board observes that in May 201, the Veteran specifically denied depressed mood or thoughts about his military experiences and that he was putting psychotherapy on hold.  Accordingly, the Board finds that the statements lack significant probative value.  See Bloom, supra.  

Finally, the Board observes that the Veteran has not been diagnosed with a psychosis; hence, the evidence does not support a finding of continuity of symptomatology following the in-service complaints of "depression" as required to establish service connection for a chronic disease listed in 38 C.F.R. § 3.309(a) pursuant to 38 C.F.R. § 3.303(b).  

In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for a psychiatric disability, to include PTSD, is not warranted.  Gilbert, supra.  

Right Foot Disorder

The Veteran's service treatment records do not document any complaints related to his right foot, or any clinical treatment for a right foot injury.  In his Report of Medical History in January 1977, the Veteran reported that he was in good health and denied foot trouble.  On the clinical examinations for separation from service in January 1977, the Veteran's feet were evaluated as normal.  

Current clinical reports show that the Veteran has been diagnosed with metatarsalgia and tarsal tunnel and motor neuropathy of the right foot.  However, the Board observes that there are virtually no clinical records documenting complaints of or treatment for right foot problems until the 2000's - almost 30 years after separation from service.  The Board notes that a prolonged period without documented medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

To the extent that the Veteran has alleged continuity of symptomatology since discharge, the Board finds that he is competent to provide testimony as to having experienced foot pain during service as well as after his discharge.  Charles v. Principi, 16 Vet. App. 370 (2002); see also, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  However, he is not competent to diagnose himself with a chronic foot disorder, or to attribute his complaints to a specific cause or activity during service.  Id.  Simply stated, the Veteran's opinion regarding the presence or etiology of a right foot, in service or shortly thereafter lacks probative value and it does not constitute competent medical evidence.  The foot is a complex muscle, bone, ligament and tendon structure that requires specialized training for a determination as to diagnosis and causation, and it is therefore not susceptible of lay opinions on etiology alone.  Hence, the Veteran's statements therein cannot be accepted as competent evidence sufficient to establish service connection.  See Jandreau, supra.  Other lay statements submitted to not indicate that they knew the Veteran in service and since that time and did not chronicle right foot complaints during that critical time period.  

Moreover, the Veteran's statements regarding continuity of symptomatology are not credible.  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  In this case, although the Veteran has asserted continued right foot problems symptoms since his discharge from service, he did not report any such difficulties upon separation examination and he did not seek professional help for his reported symptoms until the 2000s, 30 years after discharge from military service.  Based on the foregoing, which shows inconsistency, interest and bias in the Veteran's contentions related to his claim for VA benefits, the Board finds that the Veteran is not credible to the extent that he reports that he has had right foot symptoms since active service.  See also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of a claimant's testimony).  

Finally, upon VA foot examination in April 2012, the examiner concluded that the Veteran's currently manifest right foot problems were less likely incurred in service because there were simply no clinical reports sufficient to relate the disability to military service.  This opinion was based on a full review of the record and the Board has accorded it significant probative value.  See Winsett, Bloom, supra.  

The Veteran has been provided with ample opportunity to present competent medical evidence to support this claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive competent medical or competent and credible lay evidence that the Veteran has a right foot disability that had its onset in active service, service connection is not warranted.  In sum, the preponderance of the evidence is against the claim.  Consequently, the Board concludes that service connection for a right foot disorder is denied.  Gilbert, supra.  


ORDER

Service connection for PTSD is denied.

Service connection for a psychiatric disorder other than PTSD is denied.

Service connection for a right foot disorder is denied.  


REMAND

As noted in the Introduction above, in the February 2012 Board decision, the claim for service connection for a left foot disorder was reopened and remanded to the RO for further development and readjudication.  However, after the requested development was accomplished, the issue was not re-adjudicated on the merits, and was not included in the November 2012 supplemental statement of the case.  As such, the case must be remanded so that the procedural error may be corrected.  

Accordingly, the case is REMANDED for the following action:

The RO should review the complete record, and readjudicate the claim for entitlement to service connection for a left foot disorder on a de novo basis after the Board's reopening of the claim in February 2012.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


